DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 08/19/2019 wherein claims 1 – 20 are pending and ready for examination.  

Specification
The disclosure is objected to because of the following informalities:Location [0040] discloses data 102C at the key store.  There appears to be no data labeled 102C at the cited instant Figure 3.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Csinger; Andrew et al, US 20180004930 A1, January 4, 2018, hereafter referred to as Csinger in view of Jueneman; Robert R et al, US 20080263363 A1, October 23, 2008, hereafter referred to as Jueneman.

         As to claim1, Csinger teaches a method – Csinger Figure 7 comprising: 
         accessing a plurality of cryptographic key shares – Csinger [0032] Each share of the shared secret may include a portion of an encryption key, and the processor of the first user device may be configured to reconstruct the encryption key from the portions of the encryption key), wherein two or more of the plurality of cryptographic key shares enable access to content - Csinger [0032 and 0254] since at ‘32 the processor of the first user device may be configured to reconstruct the encryption key from the portions of the encryption key, decrypt an encrypted credential using the encryption key, and transmit the credential to a relying party system for validation since at ‘254 The PEK may be shared among various user devices 200 through an appropriate secret-sharing scheme, such as Shamir's Secret Sharing Scheme (SSSS), which is an m-of-n sharing scheme that requires the cooperation of at least m of the n devices that received shares, or through encryption with the public key of another device.  Here, the claimed ‘key shares’ is taught by Csinger as ‘portions’ whereas the claimed ‘content’ is taught by Csinger as ‘credential’);
            selecting, by a processing device, a set of cryptographic attributes in view of a characteristic of a computing device – Csinger [0085 and 0256] since at ’85 The key length and the mode of operation should be chosen carefully.  Here, the claimed ‘cryptographic attribute’ is taught by Csinger as ‘key length’ as per specification instant at location [0025] since at ‘256 block 704 directs the processor 210 to prompt the user to manually enter the legacy credential itself if the credential is a password, or to enter a token storage location and filename if the credential is a token.  Here, the claimed ‘cryptographic attribute’ is taught by Csinger as ‘password’ because passwords are values that can salt a cryptographic function);
            encrypting the plurality of cryptographic key shares to produce a plurality of wrapped key shares, wherein at least one of the plurality of cryptographic key shares is encrypted in view of the set of cryptographic attributes – Csinger [0257] block 706 directs the processor 210 to share the random symmetric encryption key K among the plurality of user devices 200 using an m of n secret sharing method implementing Shamir's Secret Sharing Scheme (SSSS), also known as an (m,n) threshold scheme); and
             providing a wrapped key share of the plurality of wrapped key shares and at least one of the cryptographic attributes to the computing device – Csinger [0257] block 706 further directs the processor 210 to encrypt each share before transmitting the encrypted share to its respective receiving device.  CSINGER SUGGESTS wherein the at least one cryptographic attribute facilitates deriving an access key from the plurality of wrapped key shares, HOWEVER IN AN ANALAGOUS ART JUENEMAN TEACHES. wherein the at least one cryptographic attribute facilitates deriving an access key from the plurality of wrapped key shares – Jueneman [0054] Secret shares are created within the SPED 14 through an initialization process that generates, according to the method of Shamir, a temporary polynomial equation from which the MKEK and the secret shares are derived. The shares are then individually combined and shrouded, through the use of a transform, with external secrets (e.g., PINs, authorization codes) from each of the entities or components comprising the system. The SPED provides for key wrapping as further taught by Juneman at location [0135]. Here, the claimed ‘wrapped key share’ is taught by Juneman as ‘shrouded’ because the shroud transforms or wraps the key.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Csinger with Juneman’s Secure Portable Encryption Device (SPED) thereby providing Csinger a standardize a key wrapping operation.  Csinger indeed discloses encrypting key shares and reconstruction of said key 

             As to claim 2, the combination of Csinger and Jueneman teaches the method of claim 1, wherein the plurality of cryptographic key shares comprise secret shares, and possession of a minimum threshold number of the secret shares enables the access to the content – Csinger [0257] directs the processor 210 to share the random symmetric encryption key K among the plurality of user devices 200 using an m of n secret sharing method implementing Shamir's Secret Sharing Scheme (SSSS), also known as an (m,n) threshold scheme.  Here, the claimed ‘minimum’ is taught by Csinger as ‘m’ because the m denotes the one less member in the conspiracy such that at least the m is required for work).

            As to claim 3, the combination of Csinger and Jueneman teaches the method of claim 1, wherein providing the at least one cryptographic attribute comprises providing an indication of a key length, a key derivation function, or a salt value – Csinger [0085] … The key length and the mode of operation should be chosen carefully. Alternatively, any other suitable existing or future encryption algorithm may be substituted for the AES), and wherein the indication reduces computing resources consumed by a brute force attack of the wrapped key share – Csinger [0258 and 0259] since at ‘258... Using an implementation of SSSS, the conspiracy's key (in this case the private symmetric key K) can be split into n shares where only m shares are needed to reconstruct the private key (for example, in a 3-of-7 implementation.  Here, the claimed ‘indication’ is taught by Csinger as an upper limit threshold of ‘m’ because the computational resources cannot exceed resolving any key share greater than ‘m’ which limits the processing resource consumed).

           As to claim 4, the combination of Csinger and Jueneman teaches the method of claim 1, wherein selecting the set of cryptographic attributes comprises selecting cryptographic attributes that enable the computing device to breach the wrapped key using a predetermined quantity of computing resources of the computing device – Csinger [0093 and 0094] since at ‘’93…it might be required that within the whole TProof, at least one entity must use a fingerprint scanner to provide its TMeas; or a policy might state that all TMeas must be submitted only by devices that have Intel Software Guard Extensions (SGX) or Trusted Platform Module (TPM) attributes since at ‘95… Accordingly, in this embodiment the Boolean expression of each policy stored in the policies store 362 can include any desired combination of conjunctive and disjunctive conditions, and can also include other Boolean conditions (e.g. negation conditions). Such conditions may be imposed by defining the devices from which a predefined number of transaction measurements must be received. Here, the claimed ‘set of cryptographic attributes’ is taught by Csinger as ‘TMeas’ because a transaction measurement may include device attributes such as key lengths whereas the claimed ‘predetermined quantity’ is taught by Csinger as ‘transaction measurements’).

              As to claim 5, the combination of Csinger and Jueneman teaches the method of claim 1, wherein selecting the set of cryptographic attributes comprises selecting cryptographic attributes that enable the computing device to breach the wrapped key in a predetermined quantity of time. – Csinger [0301] Time activation of the VAR determined by the policy engine is an important criterion in all aspects of authentication….Granular levels of time activations also include specific tasks such as a bank teller being assigned to a terminal for a morning slot, stock trading floor computer terminal, scheduled work inside of a Data Center, consultant working on a customer site, etc).

            As to claim 6, the combination of Csinger and Jueneman teaches the method of claim 1, wherein selecting the set of cryptographic attributes in view of the characteristic of the computing device - Csinger [0144] In enterprise environments, a System Manager and Intelligent Agent monitor the health of the trusted devices associated with a user. Here, the claimed ‘selecting’ is taught by Csinger as ‘monitor’ because the System Manager and Intelligent Agent must first select the trusted device prior to monitoring the device)
  comprises:
           predicting the characteristic of one or more computing resources of the computing device - Csinger [0144] …Techniques such as behavioral & anomaly detection can be utilized to determine if one of the devices becomes untrusted. Here, the claimed ‘predicting’ is taught by Csinger as ‘to determine’ whereas the claimed ‘characteristic’ is taught by Csinger as ‘behavioral’);
           estimating a quantity of the one or more computing resources consumed to breach a key wrapped in view of a set of candidate cryptographic attributes - Csinger [0145] Returning to the Security Assurance Level (SAL) of the user's device conspiracy, in this embodiment, the Policy Decision Point (PDP) may reject any authentication or authorization if the SAL falls below a threshold value); and
          selecting the set of candidate cryptographic attributes in response to the estimated quantity exceeding a minimum threshold value - Csinger [0145] The PDP may force the user into a "Guest Mode" with reduced privileges, which would require the user to add more devices to the conspiracy to increase its SAL back above the minimum required threshold).

           As to claim 7, the combination of Csinger and Jueneman teaches the method of claim 1, wherein encrypting the plurality of cryptographic key shares comprises:
            generating a wrap key in view of the set of cryptographic attributes – Juneman [0069] Secret shares are created within the SPED 14 through an initialization process that generates, according to the method of Shamir, a temporary polynomial equation from which the MKEK and the secret shares are derived. The shares are then individually combined and shrouded, through the use of a transform, with external secrets (e.g., PINs, authorization codes) from each of the entities or components comprising the system); and wrapping a cryptographic key share of the plurality of cryptographic key shares using the wrap key – Juneman [0135] A SPED can also implement one or more key wrapping operations for both symmetric and asymmetric keys. A key wrapping operation can ensure that plaintext keys are not accessible external to the portable device. Any key wrapping operation can be implemented.  The motivation to combine Csinger with Juneman in claim 1 applies here in claim 7. 

             As to claim 8, the combination of Csinger and Jueneman teaches the method of claim 7, wherein the cryptographic key share is a portion of a symmetric key to encrypt and wherein the wrap key is a symmetric key for wrapping and unwrapping the cryptographic key share - Csinger [0032 and 0083] since at ’32 Each share of the shared secret may include a portion of an encryption key, and the processor of the first user device may be configured to reconstruct the encryption key from the portions of the encryption key, decrypt an encrypted credential using the encryption key), and transmit the credential to a relying party system for validation since at ’83 - Csinger [0081] Entities can establish shared secrets between each other through the Diffie-Hellman protocol or similar and use them for mutual authentication and decrypt the content.  Here, the claimed ‘symmetric key’ is taught by Csinger as ‘Diffie-Hellman’ because the protocol is a session protocol requiring a symmetric key for both parties to communicate).

              As to claim 9, Claim 9 is a system that is directed to the method of claim 1. Therefore, claim 9 is rejected for the reasons as set forth in claim 1.  

            As to claim 10, Claim 10 is a system that is directed to the method of claim 2. Therefore, claim 10 is rejected for the reasons as set forth in claim 2.

           As to claim 11, Claim 11 is a system that is directed to the method of claim 3. Therefore, claim 11 is rejected for the reasons as set forth in claim 3.

           As to claim 12, Claim 12 is a system that is directed to the method of claim 4. Therefore, claim 12 is rejected for the reasons as set forth in claim 4.

            As to claim 13, Claim 13 is a system that is directed to the method of claim 5. Therefore, claim 13 is rejected for the reasons as set forth in claim 5.

            As to claim 14, Claim 14 is a system that is directed to the method of claim 6. Therefore, claim 14 is rejected for the reasons as set forth in claim 6.

           As to claim 15, Claim 15 is a system that is directed to the method of claim 7. Therefore, claim 15 is rejected for the reasons as set forth in claim 7.

          As to claim 16, Claim 16 is a system that is directed to the method of claim 8. Therefore, claim 16 is rejected for the reasons as set forth in claim 8.

           As to claim 17, Claim 17 is a non-transitory machine-readable storage medium that is directed to the method of claim1.  Therefore, claim 17 is rejected for the reasons as set forth in claim 1.

           As to claim 18, Claim 18 is a non-transitory machine-readable storage medium that is directed to the method of claim2.  Therefore, claim 18 is rejected for the reasons as set forth in claim 2.

As to claim 19, Claim 19 is a non-transitory machine-readable storage medium that is directed to the method of claim 3.  Therefore, claim 19 is rejected for the reasons as set forth in claim 3.

As to claim 20, Claim 20 is a non-transitory machine-readable storage medium that is directed to the method of claim 4.  Therefore, claim 19 is rejected for the reasons as set forth in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24913/3/2021

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491